[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT           FILED
                             ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                                                     DECEMBER 13, 2011
                                    No. 10-15162
                                                                         JOHN LEY
                              ________________________
                                                                          CLERK

                        D.C. Docket No. 1:10-cr-20402-MGC-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                            versus

JOSE RAMON PENA,

                                                                  Defendant-Appellant.

                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________
                                 (December 13, 2011)

Before WILSON and COX, Circuit Judges, and RESTANI,* Judge.

PER CURIAM:

       Jose Ramon Pena (“Pena”) appeals his sentence of thirty months imprisonment.



       *
        Honorable Jane A. Restani, Judge, United States Court of International Trade, sitting by
designation.
Pena pled guilty to knowingly making a false statement in an application for a U.S.

passport (Count 1), using a fraudulent passport (Count 2), falsely representing himself

to be a U.S. citizen (Count 3), and aggravated identity theft (Count 4). Count 4

requires a mandatory-minimum consecutive prison term of twenty-four months. The

guidelines recommended a six–twelve month sentence for Counts 1–3. The court

imposed a mandatory minimum sentence of twenty-four months on Count 4, the

propriety of which is not challenged on this appeal. The court then imposed six

month sentences on Counts 1, 2, and 3, to run concurrently with each other but

consecutive to the mandatory-minimum sentence.

      Pena presents two arguments on appeal: first, that the sentence imposed is

procedurally unreasonable because the district court failed to explain the reasons for

the sentence; and second, that the sentence is substantively unreasonable.

      Having considered the briefs, and had the benefit of oral argument, we

conclude that no reversible error has been shown.

      AFFIRMED.




                                          2